Pope, Judge.
Marattize Coquillian brings this appeal from his conviction on two counts of forgery. He challenges the sufficiency of the evidence to support the verdict and also challenges the admissibility of a handwriting exemplar as violative of his Fifth Amendment (Code Ann. § 1-805) right against self-incrimination.
1. When viewed in a light most favorable to the verdict, the evidence, although in conflict, was such that any rational trier of fact could have found appellant guilty of the crimes charged beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The issue raised by appellant’s second enumeration of error is controlled adversely to him by Gilbert v. California, 388 U. S. 263 (1) *391(87 SC 1951, 18 LE2d 1178) (1967).
Decided January 3, 1984.
Earl A. Davidson, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, J. Wallace Speed, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.

Judgment affirmed.


Quillian, P. J, and Sognier, J., concur.